DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Application
This application is a continuation application (“CON”) of U.S. App # 15/843,512, now U.S. Pat # 10,671,075. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Status of Claims
	Claims 1-20 are currently canceled.
	Claims 21-40 are newly added.

Information Disclosure Statement

The Information Disclosure Statement that was filed on June 6, 2020 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claim 30 is objected to because of the following informalities:  Line 5 state, “the candidate trajectory is based at least in part the curvature value.”  There appears to be a typographical error omitting the word, “on” between the words, “part” and “the curvature.”  For purposes of compact prosecution, the Examiner interpreted line 5 to read, “the candidate trajectory is based at least in part on the curvature value.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Regarding claims 21, 29, and 34, it does not appear that some of the limitations are disclosed in the specification.  The following are questions that the Examiner could not answer, regarding claims 21, 29, and 34, after referring back to the specification:
1) Is an object considered to be an autonomous vehicle?  Paragraph 35 in the specification discloses that an “autonomous vehicle” is also referred to as “a vehicle’ or a “robot”.  However, there is no mention that it is also referred to as an “object”.  
2) Further, there is no disclosure in the specification of how an “object” is controlled.  
3) Further, there is no disclosure in the specification of a “second reference segment associated with the reference path”.  Paragraph 150 in the specification discloses, “determining a second reference line based at least in part on a third frame of the one or more frames; determining a second segment of the candidate trajectory, the second segment: having a second origin based at least in part on the first intersection point; and intersecting with the second reference line at a second intersection point; and determining the second intersection point based at least in part on a second curvature value associated with the second segment.”  This description discloses determining a second segment of the candidate trajectory, but does not mention the association of the second segment with respect to the reference path, as stated in the claim language.
Claims 22-28, 30-33, and 35-40 are similarly rejected due to their dependence upon independent claims 21, 29, and 34.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 21-28
Using the two-step inquiry, it is clear that claim 21 is directed toward non-statutory subject matter, as shown below:
STEP 1: Does claim 21 fall within one of the statutory categories?  Yes.  The claim is directed toward a method (i.e. a process) which falls within one of the statutory categories.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 21 includes a series of mental processes that can be practicably performed in the human mind and is, therefore, an abstract idea.  It merely consists of “receiving a reference path associated with an environment; determining, as an object state, one or more of a position or an orientation of an object relative to a first reference segment associated with the reference path; determining a normal line based at least in part on a second reference segment associated with the reference path; determining, based at least in part on the object state and the normal line, a candidate trajectory; … .”  This is equivalent to a person receiving a reference path in an environment, determining a position or an orientation of an object relative to a first segment associated with the reference path,  determining a normal line based on a second reference segment associated with the reference path, 
The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  
As such, a person can receive a reference path in an environment, determine a position or an orientation of an object relative to a first segment associated with the reference path,  determine a normal line based on a second reference segment associated with the reference path, and determine based on either the position or orientation of the object and the normal line, a candidate trajectory.
Notably, the claim does not positively recite any limitations regarding actual control of the object to follow the candidate trajectory.  Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.

an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 21 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  
“Outputting, based at least in part on the candidate trajectory, an output trajectory to a controller for controlling the object” is an additional elements that does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 21 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  The claim limitations are presented in combination with “outputting, based at least in part on the candidate trajectory, an output trajectory to a controller for controlling the object”, a controller is well-understood, routine, and conventional.  
CONCLUSION
Thus, since claim 21 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 21 is directed towards non-statutory subject matter.

	Claim 22 further recites the abstract idea of: “determining that a first cost associated with the first candidate trajectory meets or exceeds a threshold value; determining, based at least in part on the first curvature value, a second curvature value; determining, based at least in part on the second curvature value, a second candidate trajectory; and determining that a second cost associated with the second candidate trajectory is less than the threshold value” (mental processes).
Claim 23 includes the additional elements of  “wherein the candidate trajectory is associated with at least one of: a merge left action; a merge right action; a current lane action; or a stopping action”.  These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements are recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.  
	Claim 24 further recites the abstract idea of: “…determining a first cost associated with the first candidate trajectory; determining a second candidate trajectory that is different than the first candidate trajectory; determining a second cost associated with the second candidate trajectory; and determining, as the output trajectory, at least one of the first candidate trajectory or the second candidate trajectory based at least in part on the first cost and the second cost” (mental process).
Claim 25 further recites the additional elements of “wherein the candidate trajectory comprises a segment: comprising an origin associated with the object state; and intersecting the normal line at an intersection point….”  These additional elements are not sufficient to amount to 
Claim 25 further recites the abstract idea of: “wherein the method further comprises determining a location of the intersection point based at least in part on a curvature value associated with the segment” (mental process).
Claim 26 further recites the additional elements of “…the segment is a first segment, the curvature value is a first curvature value, the origin is a first origin, the intersection point is a first intersection point, and the normal line is a first normal line”  These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements are recited at a high level and fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.  
	Claim 26 further recites the abstract idea of: “…the method further comprising: determining a second normal line based at least in part on a third reference segment associated with the reference path; determining a second segment of the candidate trajectory, the second segment: comprising a second origin based at least in part on the first intersection point; and intersecting the second normal line at a second intersection point; and determining the second intersection point based at least in part on a second curvature value associated with the second segment” (mental processes). 
Claim 27 further recites the additional element of “wherein a number of segments associated with the candidate trajectory is based at least in part on a receding horizon.”  These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements are recited at a high level and fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.  
“the object is an autonomous vehicle”.  This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element is recited at a high level and fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.  

Claims 29-33
Using the two-step inquiry, it is clear that claim 29 is directed toward non-statutory subject matter, as shown below:
STEP 1: Does claim 29 fall within one of the statutory categories?  Yes.  The claim is directed toward a non-transitory computer-readable media storing instructions that, when executed, cause one or more processors to perform operations (machine or manufacture) which falls within one of the statutory categories.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or 
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
Claim 29 includes a series of mental processes that can be practicably performed in the human mind and is, therefore, an abstract idea.  It merely consists of “receiving a reference path associated with an environment; determining, as an object state, one or more of a position or an orientation of an object relative to a first reference segment associated with the reference path; determining a normal line based at least in part on a second reference segment associated with the reference path; determining, based at least in part on the object state and the normal line, a candidate trajectory; … .”  This is equivalent to a person receiving a reference path in an environment, determining a position or an orientation of an object relative to a first segment associated with the reference path,  determining a normal line based on a second reference segment associated with the reference path, and determining based on either the position or orientation of the object and the normal line, a candidate trajectory.
The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  
As such, a person can receive a reference path in an environment, determine a position or an orientation of an object relative to a first segment associated with the reference path,  determine a normal line based on a second reference segment associated with the reference path, and determine based on either the position or orientation of the object and the normal line, a candidate trajectory.
Notably, the claim does not positively recite any limitations regarding actual control of the object to follow the candidate trajectory.  Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 29 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  
“Outputting, based at least in part on the candidate trajectory, an output trajectory to a controller for controlling the object” and “one or more processors” are additional elements that do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in 
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 29 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  The claim limitations are presented in combination with “outputting, based at least in part on the candidate trajectory, an output trajectory to a controller for controlling the object”, a controller is well-understood, routine, and conventional.  
CONCLUSION
Thus, since claim 29 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 29 is directed towards non-statutory subject matter.

Claim 30 further recites the abstract idea of: “…determining an intersection point between the normal line and the candidate trajectory; and determining a curvature value associated with the intersection point, wherein a segment of the candidate trajectory is based at least in part the curvature value” (mental processes). 
“…determining a tangent vector associated with the second reference segment, wherein the normal line is based at least in part on the tangent vector” (mental processes). 
Claim 32 further recites the abstract idea of: “…determining, as the output trajectory, the candidate trajectory based at least in part on a cost associated with the candidate trajectory; and determining a command configured to cause the object to navigate based, at least in part, on the output trajectory” (mental processes). 
Claim 33 further recites the additional element of “wherein the object is an autonomous vehicle”.  This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element is recited at a high level and fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.  

Claims 34-40
Using the two-step inquiry, it is clear that claim 29 is directed toward non-statutory subject matter, as shown below:
STEP 1: Does claim 34 fall within one of the statutory categories?  Yes.  The claim is directed toward a system (machine or manufacture) which falls within one of the statutory categories.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
Claim 34 includes a series of mental processes that can be practicably performed in the human mind and is, therefore, an abstract idea.  It merely consists of “…receiving an indication of a path through an environment; determining, relative to a first reference segment associated with the indication of the path, one or more of a position or an orientation of an object; determining a line extending from a second reference segment associated with the indication of the path; and determining, based at least in part on the line and the one or more of the orientation or the position of the object, a control trajectory .”  This is equivalent to a person receiving a path through an environment, determining a position or an orientation of an object relative to a first reference segment associated with the indication of the path,  determining a line extending from a second reference segment associated with the indication of the path, and determining based on either the position or orientation of the object or the line, a control trajectory.
The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  
As such, a person can receive an indication of a path through an environment, determine a position or an orientation of an object relative to a first reference segment associated with the indication of the path,  determine a line extending from a second reference segment associated with the indication of the path, and determine based on either the position or orientation of the object and the line, a control trajectory.
Notably, the claim does not positively recite any limitations regarding actual control of the object to follow the candidate trajectory.  Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 34 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 34 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  The claim limitations are presented in combination with “one or more processors” and “one or more non-transitory computer-readable media storing computer-executable instructions”, these are both well-understood, routine, and conventional.  
CONCLUSION
Thus, since claim 34 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite 

Claim 35 further recites the abstract idea of: “…the operations further comprising: optimizing the control trajectory based at least in part on a projected-Newton method” (mental processes). 
Claim 36 further recites the abstract idea of: “…the operations further comprising: determining a cost associated with the control trajectory based at least in part on at least one of: a first distance from a first location along the control a trajectory to a corresponding reference segment associated with the indication of the path; a second distance between a second location along the control trajectory and an obstacle; an acceleration of the object; a steering rate of change of the object; or a length of the control trajectory” (mental processes). 
Claim 37 further recites the abstract idea of: “…determining a cost associated with the control trajectory; determining that the cost is below a threshold value…” (mental processes). 
Claim 37 further recites the additional element of “outputting the control trajectory to a controller for controlling the object based at least in part on the cost being below the threshold value”.  This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element is recited at a high level and fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.  
Claim 38 further recites the additional elements of “wherein the control trajectory is associated with at least one of: a merge left action; a merge right action; a current lane action; or a stopping action”.  These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements are recited at a high level and fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.  
“determining, as an object state, at least one of: velocity data associated with the object; steering angle data associated with the object; lateral offset data associated with the object; or angular offset data associated with the object”.  These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements are recited at a high level and fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.  
	Claim 39 further recites the abstract idea of: “…wherein determining the control trajectory is further based at least in part on the object state”. (mental processes). 
Claim 40 further recites the additional elements of “wherein the object is an autonomous vehicle”.  These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements are recited at a high level and fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 34 and 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damerow et al. (hereinafter referred to as “Damerow.”)
As per claim 34, Damerow discloses a system comprising:
one or more processors; and
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause the one or more processors [see at least Damerow para 2 “The invention relates to a method and a vehicle including an advanced driver assistance system”] to perform operations comprising:
receiving an indication of a path through an environment [see at least Damerow Abstract "…A hypothetical future trajectory for the ego-vehicle is predicted by predicting the current state of the ego-vehicle…"];
determining, relative to a first reference segment associated with the indication of the path, one or more of a position or an orientation of an object [see at least Damerow Abstract "…by predicting the current state of the ego-vehicle…"];
determining a line extending from a second reference segment associated with the indication of the path [see at least Damerow Fig. 2; Abstract "…A hypothetical future trajectory for the ego-vehicle is predicted by predicting the current state of the ego-vehicle and varied to generate a plurality of ego-trajectory alternatives including the calculated hypothetical future ego-trajectory...Based upon at least one pair of ego-trajectory plus one other trajectory risk functions over time or along the calculated hypothetical future ego-trajectory alternatives are calculated."]; and
determining, based at least in part on the line and the one or more of the orientation or the position of the object, a control trajectory [see at least Damerow Abstract "…From an analysis result a control signal is generated."].

As per claim 36, Damerow discloses the system, the operations further comprising:
determining a cost associated with the control trajectory based at least in part on at least one of [see at least Damerow para 57 "…The idea is to find a way through the risk map that minimizes risk and maximizes efficiency of minimizes cost (e.g. in terms of time to a target, or smoothness and physical plausibility of the way through the risk map)."]:
a first distance from a first location along the control trajectory to a corresponding reference segment associated with the indication of the path;
a second distance between a second location along the control trajectory and an obstacle;
an acceleration of the object;
a steering rate of change of the object; or
a length of the control trajectory [see at least Damerow para 62 "...Particular application scenarios would be inner city assistance or autonomous functions at crossings, where purely spatial analysis of the trajectories provides many risky areas and where it is not only important if a driver will cross the other cars trajectories at all, but when and in which sequence."]

As per claim 37, Damerow discloses the system, wherein the control trajectory comprises a segment associated with a first curvature value, the operations further comprising:
determining a cost associated with the control trajectory [see at least Damerow para 63 "After the evaluation or analysis of the risk map a control signal is output.  This control signal either includes an information about risks on the intended travel path (corresponding to the predicted trajectory) exceeding a threshold for the risk measure...In case of semi-automated driving or autonomous driving the control signal is suitable to directly influence the control systems of the ego-vehicle..."];
determining that the cost is below a threshold value [see at least Damerow para 63 "…exceeding a threshold for the risk measure…"]; and
outputting the control trajectory to a controller for controlling the object based at least in part on the cost being below the threshold value [see at least Damerow para 63 "…In case of semi-automated driving or autonomous driving the control signal is suitable to directly influence the control systems of the go-vehicle.  Thereby the driving state of the vehicle is controlled in such a way that the selected preferred path through the risk map is followed."]

As per claim 38, Damerow discloses the system, wherein the control trajectory is associated with at least one of:
a merge left action;
a merge right action;
a current lane action; or
a stopping action [see at least Damerow para 16 "…performing autonomous or semi-autonomous driving a control signal is generated on the basis of the analysis of the risk map…includes information about an action that is to be taken by vehicle control systems like…brake systems for autonomously accelerating or deceleration the vehicle."]

As per claim 39, Damerow discloses the system, wherein the operations further comprise:
determining, as an object state, at least one of:
velocity data associated with the object [see at least Damerow para 49 "…A typical usage is a risk map with longitudinal velocity as the main parameter of the ego-car future trajectories."];
steering angle data associated with the object;
lateral offset data associated with the object; or
angular offset data associated with the object;
wherein determining the control trajectory is further based at least in part on the object state [see at least Damerow para 62 "...Particular application scenarios would be inner city assistance or autonomous functions at crossings, where purely spatial analysis of the trajectories provides many risky areas and where it is not only important if a driver will cross the other cars trajectories at all, but when and in which sequence."]

As per claim 40, Damerow discloses the system, wherein the object is an autonomous vehicle [see at least Damerow para 16 "…performing autonomous or semi-autonomous driving…"]

Allowable Subject Matter
Claims 21-33 contain allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter:  During the prior art search, the Examiner was unable to find the claim limitation, “determining a normal line based at least in part on a second reference segment associated with the reference path” in combination with the other limitations.
Claim 35 contains allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter: During the prior art search, the Examiner was unable to find the claim limitation, “optimizing the control trajectory based at least in part on a projected-Newton method”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881. The examiner can normally be reached Monday - Tuesday 9:00 am - 5:00 pm and Thursday 9:00 am - 1:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3666